Citation Nr: 0212394	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  97-29 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for the veteran's service-connected hypertension.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to October 
1969, from November 1972 to July 1975 and from July 1977 to 
September 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery 
Alabama, which granted service connection and assigned an 
initial noncompensable evaluation for hypertension, from 
October 1, 1996.  The veteran appealed the assigned 
evaluation.  This issue was remanded by the Board most 
recently in April 2001.  The RO subsequently increased the 
initial assigned for hypertension to 10 percent, also 
effective October 1, 1996.  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following a grant of service 
connection for hypertension, the Board has characterized that 
issue in accordance with Fenderson v. West, 12 Vet. App. 119 
(1999).  Furthermore, while an increased initial rating has 
been granted, the fact remains that a higher rating is 
assignable; hence, the grant of less than the maximum 
available rating does not "abrogate the pending appeal."  
Id;  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, 
the matter of a higher initial rating for hypertension 
remains in appellate status.


FINDING OF FACT

From the October 1996 effective date of the grant of service 
connection to the present, the veteran's hypertension has 
been manifested primarily by diastolic pressure that is 
predominantly less than 100 and controlled by medication; 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more is not shown.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp.  2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.104, Diagnostic Code 7101 (1997 and 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The record reflects that the veteran was provided with a 
statement of the case (SOC) and a supplemental statement of 
case (SSOC) during the pendency of this appeal.  These 
documents and proceedings provided notification of the 
information and medical evidence needed to support a claim 
for increase. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the increased rating issue has been 
obtained.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  The veteran has been afforded a personal 
hearing in November 1998.  He has also been afforded a VA 
examination, which included relevant medical opinion.  With 
regard to the adequacy of the examination, the Board notes 
that the examination report reflects that the VA examiner 
reviewed and recorded the past medical history, noted the 
veteran's current complaints, conducted examination, and 
offered appropriate assessment and diagnosis.  

Further, and also pursuant to the most recent Board Remand in 
April 2001, the RO collected medical records from all health 
care providers identified by the veteran.  He has not 
identified additional relevant evidence that has not already 
been sought and associated with the claims file.  The Board 
does not know of any additional relevant evidence, which is 
available.  As there is no additional evidence that needs to 
be obtained, there is no need for any more specific notice to 
the appellant than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  Therefore, the claim is ready for appellate 
review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. 119 (1999).

The veteran's service-connected hypertension is rated under 
38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
diseases of the arteries and veins.  By regulatory amendment 
effective January 12, 1998, substantive changes were made to 
the schedular criteria for evaluating diseases of the 
arteries and veins.  See 62 Fed. Reg. 65207-65224 (1997).  
Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The new rating criteria were deemed 
sufficiently different from those in effect at the time of 
the October 1996 decision on appeal that the veteran was 
scheduled for a VA examination in July 2000, and the RO 
analyzed the veteran's claim under the revised cardiovascular 
regulations in its September 2000 SSOC.  Therefore, the Board 
will address both the old and new rating criteria and apply 
that criteria which is more favorable to the veteran in 
rating the service-connected hypertension. 

As noted above, the veteran currently has a 10 percent 
evaluation for hypertension.  Under the former criteria, a 10 
percent evaluation for that disorder was warranted for 
diastolic pressure predominately 100 or more (or, if 
continuous medication is shown necessary for control,) a 
history of diastolic blood pressure predominately 100 or 
more.  A 20 percent disability evaluation required diastolic 
readings of predominantly 110 or more with definite symptoms.  
A 40 percent disability evaluation required diastolic 
readings of predominantly 120 or more and moderately severe 
symptoms.  A 60 percent disability evaluation required 
diastolic readings of predominantly of 130 and severe 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

The revised applicable criteria reiterate the required 
diastolic readings for each level of disability cited to 
above and continue to authorize the minimum rating of 10 
percent for a disorder requiring continuous medication for 
control with a history of diastolic pressure of predominantly 
100 or more.  Alternately, evaluations of 10 and 20 percent 
may be assigned on the basis of systolic readings of 160 and 
200, respectively.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2001).

Service medical records show the onset of hypertension in the 
early 1990s with blood pressure readings ranging from 120 to 
148 systolic and diastolic readings of 68 to 104.  These 
records indicate that the veteran has taken medication to 
control his hypertension.  At the time of his retirement 
examination in April 1996 he remained on medication and had a 
blood pressure reading of 136/66.

At a travel board hearing in November 1998 the veteran 
presented testimony concerning the onset, nature and severity 
of his hypertension.  He testified that daily medication 
controls his blood pressure and was first prescribed while he 
was on active duty.  He reportedly did not receive any VA 
treatment.  

During post service VA examination in July 2000, the veteran 
reported that he has been on medication since service and was 
currently on Verapamil.  Blood pressure reading at the time 
of examination was 126/86.  Fundoscopic examination showed 
some arteriolar narrowing with arteriovenous nicking which 
was mild.  Cardiovascular examination was negative.  The 
heart was not palpably enlarged.  Peripheral pulses were all 
present.  The diagnosis was hypertension, controlled.  

Private outpatient treatment records from 1997 to 2001 
contain approximately seven blood pressure readings ranging 
from 120/80 to 130/100.  The majority of the diastolic 
readings were below 100.  There were two systolic readings of 
140.  None of the systolic readings were 200 or more.

Based on a review of the above evidence, the Board concludes 
that entitlement to an evaluation in excess of 10 percent, 
under either the former and revised criteria, is not 
warranted.  Diastolic blood pressure readings, have been 
consistently in the area of 80-100 and clearly below 110.  
The veteran has not been found to have a systolic pressure of 
200 or more on any VA examination or outpatient treatment 
record.  Simply stated, the veteran's hypertension is well-
controlled on medication, and the highest blood pressure 
reading reported during the course of the appeal was 130/100 
which warrants a 10 percent rating under both the former and 
the revised criteria.

In making its determination, the Board has considered the 
veteran's hearing testimony, which is considered credible 
insofar as the veteran described his current symptoms and 
beliefs that his service-connected hypertension is more 
severe than reflected in the current rating.  However, in the 
absence of findings establishing diastolic pressure readings 
predominantly of 110 or more or systolic pressure readings 
predominantly of 200 or more, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's hypertension.  
Moreover, as the veteran's hypertension does not meet the 
criteria for the next higher 20 percent evaluation, it 
follows that he also is unable to meet the criteria for any 
higher evaluation.

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999), but concludes that they are not 
warranted. 


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.  
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


